Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is effective
as of January 1, 2015 (the “Effective Date”), by and between Nature’s Sunshine
Products, Inc., a Utah Corporation, having its principal place of business in
Lehi, Utah (the “Company” or “NSP”) and Gregory L. Probert (“Executive”).

 

WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated June 16, 2011 (the “June 16 Agreement”);

 

WHEREAS, the Company and Executive entered into that certain First Amendment to
the June 16 Agreement, dated March 4, 2013 (as amended, the “Amended
Agreement”);

 

WHEREAS, the Company and Executive entered into that certain Second Amendment to
the Amended Agreement, dated October 1, 2013 (as further amended  the “Further
Amended Agreement”); and

 

WHEREAS, the Company and Executive now desire to amend and restate the Further
Amended Agreement, and fully replace the Further Amended Agreement in its
entirety with this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive hereby agree as
follows:

 

1.                                      Employment

 

1.1.                            Positions and Duties.  Executive will serve as
the Company’s Chief Executive Officer and Chairman and in such capacity will
formally report to the Company’s Board of Directors (the “Board”).  All duties
or services required of Executive hereunder shall be consistent with his title,
status, and position with the Company.  Executive shall devote his good faith
efforts and dedicate substantially all of his business time and services to the
Company to perform such duties as may be customarily incident to such positions
of an enterprise of the size and nature of the Company and as may reasonably be
assigned from time to time by the Board of the Company or the Company, as the
case may be.  In the performance of his duties, Executive shall use his best
efforts, judgment and energy in the performance of the duties assigned to him
and shall abide by the Company’s Code of Conduct and any other applicable
Company policies or procedures made known to him (including, without limitation,
those contained in the Company’s employee handbook or manual), and shall comply
with any and all applicable laws, including but not limited to insider
trading/reporting requirements.

 

1.2.                            Place of Performance.  Executive shall perform
his services hereunder at the Company’s executive offices in Lehi, Utah;
provided, however, that Executive will be required to undertake temporary travel
from time to time as reasonably required for or in connection with the Company’s
business purposes.

 

--------------------------------------------------------------------------------


 

2.                                      Compensation and Benefits

 

2.1.                            Base Salary.  Executive shall receive an annual
salary of $600,000 paid in accordance with the Company’s payroll practices, as
in effect from time to time, but in no event less frequently than monthly.  Base
salary shall be subject to review for merit increase on at least an annual basis
by the Board, but in no event shall be reduced below the level set forth herein
without Executive’s written consent.  Executive understands that no further
compensation will be given for his name being used as a director or executive
officer of the Company; provided, that the Company shall not have the right to
use Executive’s name, voice, likeness or image in connection with (or as an
endorsement of) any product or services without Executive’s prior written
consent to such use and approval of any particular or applicable materials
incorporating such use.

 

2.2.                            Discretionary Bonus.  Executive shall also be
eligible to participate in the executive bonus program (as modified from time to
time) or any successor program (the “EBP”) on terms and conditions no less
favorable than those applicable to any other similarly situated executive
employee of the Company and receive a discretionary bonus with a target of one
hundred percent (100%) of his then current annual base salary for such year;
provided that the amount, achievement and payment of any such bonus shall in all
events remain subject to the terms of the EBP.  Payment of any bonus under the
EBP is in the Board’s sole discretion and such payments will be made in
accordance with Internal Revenue Code Section 409A and the terms of the EBP.

 

2.3.                            Employee Benefits.  Executive will be eligible
to participate in retirement/savings, health insurance, term life insurance,
long term disability insurance and other employee benefit plans, policies or
arrangements maintained by the Company for its employees generally and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements.

 

2.4.                            Stock Options.  Within five (5) days of
Executive signing this Agreement, the Company shall grant to Executive an option
(the “Option”) to purchase 185,000 shares of NSP common stock under the
Company’s 2012 Stock Incentive Plan (the “Plan”).  The Option will have an
exercise price per share equal to the closing price of NSP common stock on the
grant date.  The Option will vest and become exercisable in three (3) equal
annual installments upon Executive’s completion of each year of employment over
the three (3) year period measured from the Effective Date; provided, however,
that vesting of the Option shall be accelerated pursuant to the terms of the
related Stock Option Agreement that governs the terms of the Option grant, upon
(a) the occurrence of a “Change of Control Event” (as defined in Section 5.6
hereof), the (b) termination of Executive’s employment with the Company by the
Company without “Cause” (as defined in Section 5.2 hereof), (c) the termination
of Executive’s employment by Executive for “Good Reason” (as defined in
Section 5.3 hereof), or (d) by reason of Executive’s death or “Incapacity” (as
defined in Section 5.5 hereof).  The Option will have a term of ten (10) years
subject to earlier termination upon Executive’s termination of employment as set
forth in the Stock Option Agreement that governs the terms of the Option grant. 
The remaining terms of the Option shall be as set forth in the Plan and such
Stock Option Agreement.  In addition to the Option, Executive will be eligible
to receive, in the sole discretion

 

2

--------------------------------------------------------------------------------


 

of the Board, additional stock option grants and other equity awards under the
Plan or any other plans of programs maintained by the Company for its executives
from time to time, all upon terms and conditions uniformly applicable and no
less favorable than those offered to any other executive employee of the
Company.

 

2.5.                            Legal Fees.  In addition to all other amounts or
benefits payable by the Company to Executive hereunder, the Company shall
reimburse (or at Executive’s option, pay directly on Executive’s behalf) all
reasonable legal fees incurred by Executive in the review, negotiation and
implementation of this Agreement up to a maximum amount of Ten Thousand Dollars
($10,000).

 

2.6.                            Relocation and Residence.  On or before
December 31, Executive shall relocate his primary residence to Utah, within an
appropriate daily commuting distance from the Company’s Lehi headquarters. 
Company shall assist in relocating Executive to Utah by providing him with
(i) reimbursement of not less than three (3) round trip airline tickets for both
Executive and his spouse to travel from Los Angeles, California, to Salt Lake
City, Utah for purposes of investigating and locating a new home; (ii) a lump
sum of $94,000 (which lump sum shall be subject to deductions for taxes and
withholdings) to cover reasonable commuting, temporary housing, automobile and
other miscellaneous expenses associated with his travel between Los Angeles and
Lehi between the date hereof and December 31, 2015; and (iii) Company’s standard
relocation benefit for executives, which is attached hereto as Exhibit A;
provided however that to the extent that any such relocation benefit set forth
in Exhibit A is already specifically covered within this Agreement, the benefit
set forth in this Agreement shall prevail.  In addition to this standard
relocation benefit, the Company will pay Executive’s reasonable real estate fees
(including brokerage costs and transfer taxes) on the sale of his California
home, provided, however, the relocation benefits described in this Section 2.6
shall be capped at three-hundred thousand dollars ($300,000) and, provided,
further, that if, within one (1) year of the final payment of Executive’s
relocation benefit, Executive either (i) terminates his employment pursuant to
Section 5.4 or (ii) is terminated for Cause pursuant to Section 5.2, Executive
shall reimburse to Company all relocation payments made by Company to, or on
behalf of, Executive, including all reasonable real estate fees paid by Company.

 

3.                                      Indemnification; D&O Insurance.  The
Company will indemnify, defend and hold Executive harmless from and against any
and all claims, liabilities, obligations, losses, costs, damages or expenses
(including reasonable attorneys’ fees and costs of defense) arising out of any
claim or legal proceeding levied or brought against Executive, relating in any
way to services performed by Executive for the Company, or Executive’s status as
an officer, employee or representative of the Company.  This indemnification
provision is intended to be broadly interpreted and to provide for
indemnification to the full extent permitted by law and upon terms and
conditions no less favorable than those offered or provided to any other
officer, director, employee or representative of the Company.  The Company will
maintain directors’ and officers’ liability insurance in amounts and on terms
reasonable and customary for similarly situated companies.  The Company
represents that it currently maintains $25,000,000.00 in directors’ and
officers’ liability insurance, which level of insurance the Company will
maintain during the term of this Agreement.  Such insurance shall provide
Executive with primary coverage with all rights of subrogation being waived
against Executive.  Those rights and entitlements of Executive under this
Paragraph shall be in addition to, and not in lieu of, any and all rights of

 

3

--------------------------------------------------------------------------------


 

indemnification provided to Executive hereunder or under the Articles of
Incorporation, Bylaws or other governing constituent documents of the Company as
well as the applicable laws of the jurisdiction within which the Company is
domesticated.

 

4.                                      Expenses

 

4.1.                            Reimbursement of Business Expenses.  In
accordance with the Company’s normal policies for expense reimbursement, the
Company shall reimburse Executive for all reasonable travel, entertainment and
other expenses incurred or paid by Executive in connection with, or related to,
the performance of Executive’s duties, responsibilities or services under this
Agreement, upon presentation of documentation, including expense statements,
vouchers and/or such other supporting information as the Company may request.

 

4.2.                            Conditions to Reimbursement.  Executive must
submit proper documentation for each relocation and reimbursable expense
eligible for reimbursement under this Section 4 and Section 2.5 within sixty
(60) days after the later of (i) Executive’s incurrence of such expense or
(ii) Executive’s receipt of the invoice for such expense.  If such expense
qualifies hereunder for reimbursement, then the Company will reimburse Executive
for that expense within ten (10) business days thereafter.  Each reimbursement
must be made no later than the end of the calendar year following the calendar
year in which the expense was incurred.  The amount of reimbursements in any
calendar year shall not affect the expenses eligible for reimbursement in the
same or any other calendar year.  Executive’s right to reimbursement may not be
liquidated or exchanged for any other benefit.

 

5.                                      Term and Termination.  Company shall
employ Executive commencing on the Effective Date until such time as Executive’s
employment is terminated pursuant to the provisions of this Section 5.  The
period during which this Agreement and Executive’s employment with the Company
continues hereunder is herein referred to as the “Term.”  Notwithstanding the
foregoing, the Term and Executive’s employment with the Company hereunder may be
earlier terminated as hereinafter provided.

 

5.1.                            Termination without Cause.  The Company may
terminate Executive’s employment at any time without Cause (as defined below);
provided that any such termination by the Company without Cause shall require
the Company’s provision to Executive of not less than thirty (30) days advance
written notice.  If Executive’s employment by the Company is terminated by the
Company without Cause, Executive will be entitled to the benefits set forth in
Section 6.2 of this Agreement.

 

5.2.                            Termination for Cause.  The Company may
terminate Executive’s employment immediately at any time for Cause.  If
Executive’s employment with the Company is terminated by the Company for Cause
then the Company’s obligations to Executive will be limited solely to those
obligations set forth in Section 6.4 of this Agreement.  For purposes of this
Agreement, “Cause” shall only mean, as determined by the Board in good faith
after providing Executive with notice of the occurrence of such Cause and the
opportunity for Executive to controvert, be heard and/or defend against any such
allegation before the Board in a manner determined by the Board in good faith:

 

4

--------------------------------------------------------------------------------


 

5.2.1.                  the willful and continued failure by Executive
substantially to perform his duties and obligations (other than any such failure
resulting from his death or incapacity due to physical or mental illness);

 

5.2.2.                  Executive’s conviction or plea bargain of any felony or
gross misdemeanor involving, moral turpitude fraud, or misappropriation of
funds;

 

5.2.3.                  the willful engaging by Executive in misconduct which
causes substantial injury to the Company or its affiliates, its other employees
or the employees of its affiliates or its clients of the clients of its
affiliates, whether monetarily or otherwise; or

 

5.2.4.                  material breach by Executive of this Agreement.

 

For purposes of this Section 5.2, no action or failure to act on Executive’s
part shall be considered “willful” unless done or omitted to be done by
Executive in bad faith and without reasonable belief that his actions or
omissions were in the best interests of the Company.  Additionally, with respect
to those circumstances of Cause set forth in the preceding clauses 5.2.1, 5.2.3
and 5.2.4, Cause shall only exist where the Company has provided Executive with
written notice of the alleged wrongful conduct and Executive has failed to cure
same within thirty (30) days; provided, that, if Executive timely commences and
thereafter diligently pursues any such cure which cannot be completed within
thirty (30) days, then such cure period shall be reasonably extended to permit
Executive’s completion of such cure.

 

5.3.                            Termination for Good Reason.  Executive may
terminate his employment immediately for Good Reason.  For purposes of this
Agreement, Executive’s termination for “Good Reason” will be deemed to occur if:
(i) without Executive’s express written consent, there is (a) a material breach
by the Company of any material obligation owed to Executive under the terms of
this Agreement, (b) a change in Executive’s title or position to one of lesser
stature and with materially less authority, duties or responsibility, (c) a
change in Executive’s reporting such that Executive is required to report to an
office or any governing body of the Company at a lower level and with materially
less authority, duties or responsibilities than the Board, (d) Executive no
longer serves as a member of the Board for any reason other than Executive’s
resignation or removal for Cause or (e) Executive’s primary work location moves
so that it is more than 50 miles from the Company’s existing primary office
location in Lehi, Utah; (ii) Executive provides written notice of the occurrence
of such event to the Company within sixty (60) days of the onset of such
occurrence; (iii) the Company fails to cure or rectify and remove such
occurrence within thirty (30) days after receipt of such notice from Executive;
and (iv) Executive terminates his employment with the Company within thirty (30)
days following the expiration of such cure period.  Upon such termination for
Good Reason, Executive will be entitled to the benefits set forth in Section 6.2
of this Agreement.

 

5.4.                            Termination by Executive without Good Reason. 
Executive may terminate his employment other than for Good Reason by giving the
Company thirty (30) days’ notice of said resignation.  If Executive terminates
his employment under this Section 5.4, then the Company’s obligations to
Executive will be limited solely to those obligations set forth in Section 6.4
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

5.5.                            Termination upon Death or Incapacity of
Executive.  Executive’s employment with the Company shall terminate upon the
death or incapacity of Executive.  “Incapacity” shall mean that the Executive is
unable to perform the functions consistent with the position in the Company to
which he was appointed pursuant to this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or that the Executive has been determined to be totally disabled by the
Social Security Administration.  In the event of termination of Executive’s
employment by reason of Executive’s death or incapacity, the provisions
governing termination without Cause, Section 5.1 above, shall apply.

 

5.6                               Termination in Connection with a Change in
Control Event.  In the event: (i) Executive’s employment is terminated for any
reason, except for “Cause”, within twenty-four (24) months following the
occurrence of a Change in Control Event (as defined below) or (ii) Executive
terminates his employment within twenty-four (24) months following the
occurrence of a Change in Control Event for “Good Reason,” Executive will be
entitled to the benefits set forth in Section 6.3 of this Agreement.  For
purposes of this Agreement, a “Change in Control Event” shall mean the
occurrence of any one of the following events:

 

5.6.1.                  approval by the stockholders of the Company of a plan of
complete dissolution or liquidation of the Company; or

 

5.6.2                     consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 90% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities (as defined in
Section 5.6.4 that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation) is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors (as defined in Section 5.6.5 at the time of the
approval by the Company’s board of directors (the “Board”) of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”); or

 

6

--------------------------------------------------------------------------------


 

5.6.3                     consummation of a sale of all or substantially all of
the Company’s business and/or assets to a person or entity which is not a
subsidiary; or

 

5.6.4                     any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more (an “Acquiring Person”) of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this Section 5.6.4 shall not be deemed to be a Change in Control
Event by virtue of any of the following acquisitions:  (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction, as defined in Section 5.6.2; or

 

5.6.5.                  during any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of a least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director, provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director.

 

5.7.                            Corporate Entities.  Without regard to the
circumstances of Executive’s termination from employment, Executive hereby also
covenants that upon termination, if he is listed as an officer, director,
partner, secretary or shareholder on any corporation, subsidiary or branch on
behalf of Nature’s Sunshine Products, Inc. or any related entity, he will resign
as an officer of director prior to departure from the Company as required by the
law applicable to the entity of by that entity’s procedural requirements.

 

6.                                      Obligations of the Company upon
Termination

 

6.1.                            General.  If Executive’s employment terminates
for any reason, Executive (or his estate, beneficiary or legal representative)
shall be entitled to receive, in addition to any other compensation or benefits
described in Section 2.4 or Section 3 of this Agreement or otherwise under this
Section 6, (i) any earned or accrued but unpaid base salary through the
effective date of such termination and (ii) reimbursement for all accrued but
unpaid expenses for which Executive is entitled to reimbursement under this
Agreement and (iii) any earned but unpaid bonus (whether under the EBP or
otherwise) for any prior and fully completed fiscal year of the Company.  All
such payments shall be made as and when required in conformity with Company
policy and procedures provided that such payments shall in all events be paid
within

 

7

--------------------------------------------------------------------------------


 

sixty (60) days following the date on which Executive experiences a “separation
from service” as defined in Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).

 

6.2.                            By the Company without Cause, by Executive for
Good Reason or due to Incapacity or Death.  If either (i) the Company terminates
Executive’s employment, other than for Cause but including by reason of
Executive’s death or Incapacity or (ii) Executive terminates his employment for
Good Reason, the Company shall, in addition to the acceleration of benefits as
set forth in Section 2.4 herein and the amounts provided in Section 6.1 above,
and provided the Release under Section 6.4 has been executed and delivered by
Executive (with the expiration of the applicable review and revocation period
having occurred) and Executive complies with the Restrictive Covenants (as set
forth in Section 7), the Company shall pay monthly severance payments equal to
one-twelfth of Executive’s annual base salary as of the date of such termination
for a period equal to eighteen (18) months (the “Severance Period”).  The first
such payment shall be made within sixty (60) days following Executive’s
“separation from service” from the Company within the meaning of Section 409A of
the Code as a result of termination specified in this Section 6.2 provided that
the Release has been executed and is effective and enforceable following the
expiration of the maximum review and revocation periods applicable to that
release under law.  However should such sixty (60) day period span two taxable
years, then the first such payment shall be made during the portion of that
sixty (60) day period that occurs in the second taxable year.  The remaining
payments shall be made in accordance with the Company’s regular payroll schedule
for its salaried employees.  In addition, provided the Release under Section 6.4
has been executed and delivered by Executive (with the expiration of the
applicable review and revocation period having occurred) and Executive complies
with the Restrictive Covenants (as set forth in Section 7) the Company will
(a) pay to Executive a pro-rata bonus (based on the number of full or partial
calendar months Executive remained employed) for the Company’s fiscal year in
which such termination occurs which bonus shall be paid at the same time as
similar bonuses are paid to the Companies’ executive employees for such fiscal
year; and (b) reimburse Executive for the cost he incurs for continuation of
Executive’s health insurance coverage under COBRA (and for his family members if
Executive provided for their coverage during his employment) during the
Severance Period and in accord with the NSP plan applicable to NSP employees
currently in effect.  Executive shall, within thirty (30) days after each
monthly COBRA payment during the Severance Period for which he is entitled to
reimbursement in accordance with the foregoing, submit appropriate evidence of
such payment to the Company, and the Company shall reimburse Executive, within
ten (10) business days following receipt of such submission.  During the period
such health care coverage remains in effect hereunder, the following provisions
shall govern the arrangement:  (A) the amount of the COBRA costs eligible for
reimbursement in any one (1) calendar year of coverage will not affect the
amount of such costs eligible for reimbursement in any other calendar year for
which such reimbursement is to be provided hereunder; (B) no COBRA costs will be
reimbursed after the close of the calendar year following the calendar year in
which those costs were incurred; and (C) Executive’s right to the reimbursement
of such costs cannot be liquidated or exchanged for any other benefit.  In the
event the Company’s reimbursement of the reimbursable portion of any COBRA
payment hereunder results in Executive’s recognition of taxable income (whether
for federal, state or local income tax purposes), the Company will report such
taxable income as taxable W-2 wages and collect the applicable withholding
taxes, and Executive will be responsible for the payment of any additional
income tax liability resulting from such coverage.

 

8

--------------------------------------------------------------------------------


 

6.3                               In Connection with a Change in Control Event. 
In the event Executive’s employment is terminated in connection with a Change in
Control Event as set forth in Section 5.6 above, and provided the Release under
Section 6.4 has been executed and delivered by Executive (with the expiration of
the applicable review and revocation period having occurred), and Executive
complies with the Restrictive Covenants (as set forth in Section 7), the Company
shall pay Executive both (i) a lump sum equal to one and one-half (1-1/2) times
his annual target cash compensation (defined as his annual base salary plus his
annual target bonus of 100% of base salary as per Section 2.2) and (ii) a
pro-rata bonus (based on the number of full or partial calendar months Executive
remained employed) for the Company’s fiscal year in which such termination
occurs which bonus shall be paid at the same time as similar bonuses are paid to
the Companies’ executive employees for such fiscal year.  The payment under
Section 6.3(i) shall be made within sixty (60) days following Executive’s
“separation from service” from the Company within the meaning of Section 409A of
the Code, as a result of termination specified in this Section 6.3, provided
that the Release has been executed and is effective and enforceable following
the expiration of the maximum review and revocation periods applicable to that
release under law.  In addition, the Company will reimburse Executive for the
cost he incurs for continuation of Executive’s health insurance coverage under
COBRA in accordance with the same terms and conditions as specified in
Section 6.2 above for a period of eighteen (18) months starting on the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

 

6.4.                            Release and Restrictive Covenants. 
Notwithstanding any provision of this Agreement, the payments and benefits
described in Sections 6.2 and 6.3 are conditioned on Executive’s execution and
delivery to the Company of a release substantially identical to that attached
hereto as Exhibit A in a manner consistent with the requirements of the Older
Workers Benefit Protection Act, if applicable, and any applicable state law (the
“Release”).  In addition, the continuation of the payments and benefits
described above is conditioned on Executive’s compliance with the Restrictive
Covenants set forth in Section 7 of this Agreement.  A breach of these
Restrictive Covenants by the Executive shall constitute a breach of this
Agreement, which shall relieve the Company of any further obligation under
Sections 6.2 or 6.3 of this Agreement.

 

6.5.                            By the Company for Cause or by Executive without
Good Reason.  If either the Company terminates Executive’s employment for Cause
or Executive terminates his employment without Good Reason, the Company shall
only be required to pay to Executive those amounts provided in Section 6.1 above
and Executive shall not be entitled to receive any other severance compensation
or payments from the Company.

 

6.6.                            No Mitigation or Offset.  Executive shall not be
required to mitigate the amount of any payment provided for in this Section 6 of
this Agreement by seeking other employment or otherwise, and no such payment
shall be offset or reduced by the amount of any compensation or benefits
provided to or earned or generated by Executive in or from any alternate
employment or endeavors.

 

7.                                      Restrictive Covenants.  In recognition
of the compensation and other benefits provided to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section (the
“Restrictive Covenants”).  These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive’s employment is

 

9

--------------------------------------------------------------------------------


 

initiated by the Company or Executive, and without regard to the reason for that
termination or cessation.

 

7.1.                            Covenant Not To Compete.  Executive covenants
that, during his employment by the Company and, conditional upon and for so long
as the Company remains in compliance and fulfills any obligations owed to
Executive pursuant to Section 6 hereof, for a period of eighteen (18) months
following immediately thereafter (the “Restricted Period”), Executive will not
do any of the following, directly or indirectly:

 

7.1.1.                  engage, be employed by, participate in, plan for or
organize any Competing Business of the Company or any subsidiary or joint
venture of the Company; “Competing Business” means any business enterprise that
distributes through a multilevel marketing program or that engages in any
activity that competes anywhere in the world with any activity in which the
Company is then engaged at the time of termination of Executive’s employment
with the Company, including sales or distribution of herbs, vitamins or
nutritional supplements or products, which the Company sells or distributes at
the time of Executive’s termination;

 

7.1.2.                  become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business.  Notwithstanding the foregoing, Executive may hold up to 2% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

7.1.3.                  influence or attempt to influence any employee, sales
leader, manager, coordinator, consultant, supplier, licensor, licensee,
contractor, agent, strategic partner, distributor, customer or other person
maintaining a then current business relationship with the Company to terminate
his or her or its employment or other business relationship with the Company or
adversely modify any then current written or oral agreement, relationship, or
arrangement with the Company; or

 

7.1.4.                  solicit for employment or employ or retain (or arrange
to have any other person or entity employ or retain) any person who has been
employed or retained by the Company, any affiliate of the Company or any
distributor of the Company, within the preceding twelve (12) months.

 

7.1.5.                  For this purpose, advertisements for employment or
services placed in public or industry media will not be considered solicitation
or be in violation of the Restrictive Covenants contained hereinabove.

 

7.2.                            Confidentiality.  Executive recognizes and
acknowledges that the Proprietary Information (as defined below) is a valuable,
special and unique asset of the business of the Company.  As a result, both
during the Term and thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for his
own benefit, or for any purpose other than the exclusive benefit of the Company,
any Proprietary Information.  Notwithstanding the foregoing, if Executive is
compelled to disclose Proprietary Information by court order, governmental
mandate or investigation or other legal or judicial

 

10

--------------------------------------------------------------------------------

 


 

process, he shall, prior to making any such disclosure, promptly notify the
Company so that it may seek a protective order or other assurance that
confidential treatment of such Proprietary Information shall be afforded, and
Executive shall reasonably cooperate with the Company in connection therewith. 
If Executive is so obligated to disclose Proprietary Information, Executive will
disclose only the minimum amount of such Proprietary Information as is necessary
for Executive to comply with such court order, mandate, investigation, or other
legal or judicial process.  Additionally, Executive shall be entitled to
disclose or use any Proprietary Information to the extent reasonably necessary
to enforce Executive’s rights as against the Company.  In addition, following
prompt written notification to the Company, Executive shall be entitled to
disclose or use any Proprietary Information to defend against any claim from or
prosecute any rights against a third party which are substantially related to or
dependent upon the Proprietary Information so disclosed or used.

 

7.3.                            Property of the Company

 

7.3.1.                  Proprietary Information.  All right, title and interest
in and to Proprietary Information will be and remain the sole and exclusive
property of the Company.  Executive will not remove from the Company’s offices
or premises any documents, records, notebooks, files, correspondence, reports,
memoranda or similar materials of or containing Proprietary Information, or
other materials or property of any kind belonging to the Company unless
necessary or appropriate in the performance of his duties to the Company.  If
Executive removes such materials or property in the performance of his duties,
he will return such materials or property promptly after the removal has served
its purpose.  Executive will not make, retain, remove and/or distribute any
copies of any such materials or property, or divulge to any third person the
nature of and/or contents of such materials or property, except to the extent
necessary to perform his duties on behalf of the Company.  Upon termination of
Executive’s employment with the Company, he will leave with the Company or
promptly return to the Company all originals and copies of such materials or
property then in his possession.

 

7.3.1.1.        “Proprietary Information” means any and all proprietary
information developed or acquired by the Company that has not been specifically
authorized to be disclosed.  Such Proprietary Information shall include, but
shall not be limited to, the following items and information relating to the
following items: (a) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and specifications)
as well as all inventions (whether patentable or unpatentable and whether or not
reduced to practice) and all improvements thereto, (b) computer codes and
instructions, processing systems and techniques, inputs, and outputs (regardless
of the media on which stored or located) and hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distributor network
information, the identities of actual and prospective distributors and
distribution methods, (f) marketing data, methods, plans and efforts, (g) the
identities of actual and prospective suppliers, (h) the terms of contracts and
agreements with, the needs and requirements of and the Company’s course of
dealing with, actual or prospective suppliers, (i) personnel information,
(j) customer and vendor credit information, and (k) information received from
third parties subject to obligations of nondisclosure or non-use.  Failure by
the Company to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary

 

11

--------------------------------------------------------------------------------


 

Information.  Notwithstanding the foregoing, Proprietary Information shall not
include or cover any information which (A) becomes generally known to the public
or is available from any public source other than by reason of Executive’s
disclosure thereof in violation of this Agreement, (B) is obtained by Executive
from any source not known by Executive to owe a duty of confidentiality to the
Company, (C) can be demonstrably shown by Executive to be known to or in his
possession prior to the Effective Date, or (D) is developed by Executive
independent of and outside of the course of the performance by Executive of his
duties to the Company hereunder.

 

7.3.2.                  Intellectual Property.  Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Executive retains any
interest in the Intellectual Property, Executive hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Executive
may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property, at no cost to Executive.  If
the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on his behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property.  Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable.

 

7.3.2.1.        “Intellectual Property” means (a) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which, in
the case of any or all of the foregoing, have been or are developed or created
in whole or in part by Executive at any time and at any place while Executive is
employed by the Company and

 

12

--------------------------------------------------------------------------------


 

have been or are created for the purpose of performing Executive’s duties on
behalf of the Company.

 

7.4.                            Acknowledgements.  Executive acknowledges that
the Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that the duration and geographic scope of the
Restrictive Covenants are reasonable given the nature of this Agreement and the
position Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ Executive
unless Executive agrees to be bound by the Restrictive Covenants set forth in
this Section 7.

 

7.5.                            Remedies and Enforcement upon Breach

 

7.5.1.                  Intention.  It is the intention of the parties that the
foregoing Restrictive Covenants be enforced as written, and, in any other event,
enforced to the greatest extent (but to no greater extent) in time, territory
and degree of participation as permitted by applicable law.  Accordingly, in the
event that any court to which a dispute over these restrictions may be referred
shall find any of these restrictions overly broad or unreasonable in any way,
that court must enforce the restrictions to the greatest extent deemed
reasonable.

 

7.5.2.                  Specific Enforcement.  Executive acknowledges that any
breach by him, willfully or otherwise, of the Restrictive Covenants will cause
continuing and irreparable injury to the Company for which monetary damages
would not be an adequate remedy.  In the event of any such breach or threatened
breach by Executive of any of the Restrictive Covenants, the Company shall be
entitled to seek injunctive or other similar equitable relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.

 

7.5.3.                  Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

7.5.4.                  Disclosure of Restrictive Covenants.  Executive agrees
to disclose the existence and terms of the Restrictive Covenants to any employer
that Executive may work for during the Restricted Period.

 

8.                                      Stock Ownership Requirement.  Executive
has acquired (the “Acquisition”) and agrees to maintain ownership of capital
stock or an equity position (in each case “Equity”) in the Company having an
aggregate value in the amount of One Million Dollars ($1,000,000), it being
agreed that Executive has achieved such Acquisition and may maintain it by
accumulating such Equity through the vesting of Executive’s future grants of
stock options and Restricted Stock Units (“RSUs”) in addition to shares of the
Company’s capital stock that Executive currently owns of the Effective Date and
the vesting of Executive’s existing grants of stock options and RSUs.  For
purposes hereof, (i) the value of any shares of the Company’s capital stock
owned by Executive shall equal the greater of the then fair market value of such
stock or the price paid by Executive to acquire such stock and (ii) the value of
any stock options or RSU’s held by

 

13

--------------------------------------------------------------------------------


 

Executive, which value shall equal the greater of the then fair market value of
any stock represented thereby or, with respect solely to the stock options, the
strike price required to be paid for any shares of capital stock represented
thereby.  Executive shall ensure that all Acquisitions are in compliance with
applicable laws, rules and regulations.  Notwithstanding anything to the
contrary, nothing contained in this Section 8 shall be construed to limit or
prevent Executive from obtaining a greater amount of Equity in the Company than
the amount provided hereunder should Executive decide, in his sole and absolute
discretion, to acquire or hold any such greater amount of Equity.  In the event
that Executive wishes or needs to sell any equity such that his holdings would
drop below the $1,000,000 threshold, Executive must first gain the Compensation
Committee’s preapproval of any such sale, such preapproval not to be
unreasonably withheld.

 

9.                                      Global Incentive Clawback.  In the event
that during the Term of this Agreement, and for a period of two (2) years after
termination of this Agreement, Company is required to restate its financial
statements due to a material non-compliance with any applicable financial
reporting requirement or securities law as determined by the Company’s Board of
Directors, Company shall have the right, exercisable in its sole discretion, to
review the amount of cash compensation paid to Executive pursuant to Sections
2.1 and 2.2 herein and the amount of unvested equity compensation granted to
Executive pursuant to Executive’s existing grants of stock options and RSUs
(collectively, “Compensation”) during the period of time encompassed by the
restatement, provided, however, that this look-back period shall be no longer
than two (2) years, and recalculate Executive’s Compensation for the look-back
period based upon the restated financial statements.  If, pursuant to this
review and recalculation, the amount of Compensation that the Company would have
paid under the restated financial statements for the look-back period is less
than the actual amount of Compensation that was paid to Executive during the
look-back period, Executive shall repay the difference to Company in a time and
manner mutually agreed to between Company and Executive.

 

10.                               Miscellaneous

 

10.1.                     Other Agreements.  Executive represents and warrants
to the Company that there are no restrictions, agreements or understandings
whatsoever to which Executive is a party that would prevent or make unlawful his
execution of this Agreement, that would be inconsistent or in conflict with this
Agreement or Executive’s obligations hereunder, or that would otherwise prevent,
limit or impair the performance of Executive’s duties under this Agreement.

 

10.2.                     Successors and Assigns.  The Company may not assign
this Agreement or any of its respective rights, entitlement or obligations under
this Agreement to any person or entity other than a “Company Successor” (as
hereinafter defined) without Executive’s prior written consent to such
assignment.  This Agreement shall be binding upon any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (a “Company
Successor”), and the Company shall require any such successor to expressly
assume and agree in writing to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place, or, in the event the Company remains in existence,
the Company shall continue to employ Executive under the terms hereof.

 

14

--------------------------------------------------------------------------------


 

As used in this Agreement, the “Company” shall mean the Company and any
successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise.  This
Agreement shall inure to the benefit of and be enforceable by Executive and his
personal or legal representatives, executors, estate, trustee, administrators,
successors, heirs, distributees, devisees and legatees.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.  If
Executive dies and any amounts become payable under this Agreement, the Company
will pay those amounts to his estate.

 

10.3.                     Governing Law and Enforcement; Disputes.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Utah, without regard to the principles of conflicts of laws.  Any legal
proceeding arising out of or relating to this Agreement will be instituted in a
state or federal court in the State of Utah, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

 

10.4.                     Waivers.  The waiver by either party of any right
hereunder or of any breach by the other party will not be deemed a waiver of any
other right hereunder or of any other breach by the other party.  No waiver will
be deemed to have occurred unless set forth in writing.  No waiver will
constitute a continuing waiver unless specifically stated, and any waiver will
operate only as to the specific term or condition waived.

 

10.5.                     Severability.  Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law.  However, if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Agreement will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

 

10.6.                     Survival.  Sections 6, 7 and 9 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.

 

10.7.                     Notices.  Any notice or communication required or
permitted under this Agreement shall be made in writing and shall be sufficient
if personally delivered or sent by registered or certified mail and addressed,
if to Executive, to Executive’s address set forth in NSP’s records, or if to
NSP, to its principal office, to the attention of the Board.  Such notice shall
be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

10.8.                     Entire Agreement: Amendments.  This Agreement, the
attached exhibits, the Plan, and the Stock Option Agreement contain the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof; and merge and supersede all prior and contemporaneous discussions,
agreements and understandings of every nature relating to Executive’s employment
or engagement with, or compensation by, the Company and any of its affiliates or
subsidiaries or any of their predecessors, including, without limitation, the
June 16

 

15

--------------------------------------------------------------------------------


 

Agreement as amended.  This Agreement may not be changed or modified, except by
an agreement in writing signed by each of the parties hereto.

 

10.9.                     Withholding.  All payments to Executive will be
subject to tax withholding in accordance with applicable law.

 

10.10.              Section Headings.  The headings of sections and paragraphs
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

10.11.              Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts (including by facsimile signature), each of which will be
deemed to be an original, but all of which together will constitute one and the
same instrument.

 

10.12.              Third Party Beneficiaries.  Subject to Section 8.2, this
Agreement will be binding on, inure to the benefit of and be enforceable by the
parties and their respective heirs, personal representatives, successors and
assigns.  This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than Executive and the Company and
Executive’s and the Company’s permitted successors and assigns, although this
Agreement will inure to the benefit of the Company.

 

11.                               Section 409A

 

11.1.                     Section 409A Compliance.  The parties intend that this
Agreement comply with the requirements of Code Section 409A.  To the extent
there is any ambiguity as to whether any provision of the Agreement would
otherwise contravene one or more requirements or limitations of Code
Section 409A, such provision shall be interpreted and applied in a manner that
does not result in a violation of the applicable requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder.  To the extent any
continuing compensation, bonus, severance, reimbursements or in-kind benefits
due or payable to Executive under this Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such compensation, bonus,
severance, reimbursements or in-kind benefits shall constitute and be treated as
a series of separate payments under Treasury Regulations
Section 1.409A-2(b)(2)(iii) with each such payment made under this Agreement
being so designated as a “separate payment” within the meaning of Section 409A
of the Code.  In no event shall Executive have the right to designate, directly
or indirectly, the calendar year of any payment subject to Code Section 409A.

 

11.2.                     Delayed Commencement Date.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a “specified
employee” as defined in Section 409A of the Code, Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” with the meaning of Section 409A of the Code (taking into
account all applicable exemption or exceptions), and whose payment or provision
is triggered by Executive’s termination of employment with the Company (whether
such payments or benefits are provided to Executive under this Agreement or
under any plan or program or arrangement of the Company), including as a result
of Executive’s Incapacity (other than Executive being “disabled” within the
meaning of Section 409A of the Code), until the earlier of (i) the date which is
the first business day following the six month anniversary of Executive’s
“separation

 

16

--------------------------------------------------------------------------------


 

from service” as defined in Section 409A of the Code for any reason other than
death, or (ii) Executive’s date of death, and such payments or benefits that, if
not for the six month delay described herein, would be due and payable prior to
such date shall be made or provided to Executive on such date.  The Company
shall make the determination as to whether Executive is a “specified employee”
in good faith in accordance with its general procedures adopted in accordance
with Section 409A of the Code and, at the time of Executive’s “separation from
service” will notify Executive of whether or not Executive is a “specified
employee.”

 

11.3.                     Savings Clause.  Notwithstanding the other provisions
of this Agreement, with respect to any right to a payment or benefit hereunder
(or any portion thereof) that does not otherwise provided for a “deferral of
compensation” as defined in Section 409A of the Code, it is the intent of the
parties that such payment or benefit will not so provide.  Furthermore, if
either party notifies the other in writing that, based upon the advice of legal
counsel, one or more of the provisions of this Agreement contravenes any
regulation or Treasury guidance promulgated under Section 409A of the Code or
causes any amount to be subject to interest or penalties under Section 409A of
the Code, the parties shall promptly and reasonably consult with each other (and
their legal counsel (and shall use their reasonable best efforts to reform the
provisions hereof to (a) maintain to the maximum extent practicable the original
intent of the applicable provisions without violating the provisions of
Section 409A of the Code or increasing the costs to the Company of providing the
applicable benefit or payment and (b) to the extent practicable, to avoid the
imposition of any tax, interest or other penalties under Section 409A of the
Code upon Executive or the Company.

 

11.4                        280G.  Anything in this Agreement to the contrary
notwithstanding, in the event that it shall be determined that any payment,
distribution, or other action by the Company to or for Executive’s benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of the Agreement or otherwise (a “Parachute Payment”), would result in an
“excess parachute payment” within the meaning of Section 280G(b)(i) of the Code,
and the value determined in accordance with Section 280G(d)(4) of the Code of
the Parachute Payments, net of all taxes imposed on Executive (the “Net
After-Tax Amount”) that Executive would receive would be increased if the
Parachute Payments were reduced, then the Parachute Payments shall be reduced by
an amount (the “Reduction Amount”) so that the Net After-Tax Amount after such
reduction is greatest.  For purposes of determining the Net After-Tax Amount,
Executive shall be deemed to (i) pay federal income taxes at the highest
marginal rates of federal income taxation for the calendar year in which the
Parachute Payment is to be made, and (ii) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Parachute Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.  Subject to the provisions of this Section 11.4, all determinations
required to be made under this Section 9.4, including the Net After-Tax Amount,
the Reduction Amount and the Parachute Payments that are to be reduced pursuant
to this Section 11.4 and the assumptions to be utilized in arriving at such
determinations, shall be made by independent public accounting firm selected by
Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within fifteen (15) business days
of the receipt of notice from Executive that there has been a Parachute Payment,
or such earlier time as is requested by Executive.  The Accounting Firm’s
decision as to which Parachute Payments are to be reduced shall be made (a) only
from Parachute Payments that the Accounting Firm determines reasonably may be

 

17

--------------------------------------------------------------------------------


 

characterized as “parachute payments” under Section 280G of the Code; (b) only
from Parachute Payments that are required to be made in cash; (c) only with
respect to any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Section 409A of the Code, until those payments
have been reduced to zero; and (d) in reverse chronological order, to the extent
that any Parachute Payments subject to reduction are made over time (e.g., in
installments).  In no event, however, shall any Parachute Payments be reduced if
and to the extent such reduction would cause a violation of Section 409A of the
Code or other applicable law.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.  Any determination by the Accounting Firm
shall be binding upon the Company and Executive.

 

[This space left blank intentionally; signature page follows]

 

18

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

By:

/s/ Stephen M. Bunker

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Gregory L. Probert

 

Gregory L. Probert

 

19

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the            day of
                  ,                      by and between Gregory L. Probert (the
“Executive”) and Nature Sunshine Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 6 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                      Consideration.  Executive acknowledges
that: (i) the payments, rights and benefits set forth in Sections 2.4, 3, 4 and
6 of the Agreement shall survive the termination of Executive’s employment and
shall be provided and/or paid by the Company to Executive and constitute full
settlement of all of Executive’s rights under the Agreement, and (ii) except as
otherwise provided specifically in this Release, the Company does not and will
not have any other liability or obligation to Executive under the Agreement. 
Executive further acknowledges that, in the absence of his execution of this
Release, the benefits and payments specified in Section 6.2 and/or Section 6.3,
as applicable, of the Agreement (other than those specified) would not otherwise
be due to Executive.

 

2.                                      Release and Covenant Not to Sue.

 

2.1.                            Executive and the Company each hereby fully and
forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

20

--------------------------------------------------------------------------------


 

2.2.                            The provisions of Section 2.1 of this Release
shall not apply with respect to (and each party hereby reserves and retains) any
claims which either the Company or Executive has against the other for such
other’s breach, violation or default under this Release or any provision of the
Agreement incorporated or referenced herein as surviving termination of
Executive employment with the Company.

 

2.3.                            Executive and the Company expressly represent
that they have not filed a lawsuit or initiated any other administrative
proceeding against a Released Person and that neither has assigned any claim
against a Released Person.  Executive and the Company each further promise not
to initiate a lawsuit or to bring any other claim against the other or any
Released Person arising out of or in any way related to Executive’s employment
by the Company or the termination of that employment.  This Release will not
prevent Executive from filing a charge with the Equal Employment Opportunity
Commission (or similar state agency) or participating in any investigation
conducted by the Equal Employment Opportunity Commission (or similar state
agency); provided, however, that any claims by Executive for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) would be barred.  This Release shall not affect Executive’s
rights under the Age Discrimination in Employment Act or the Older Workers
Benefit Protection Act to have a judicial determination of the validity of this
release and waiver.

 

3.                                      Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 7 of the
Agreement will survive the termination of his employment.  Executive affirms
that those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company, that he received adequate consideration in
exchange for agreeing to those restrictions and that he will abide by those
restrictions.  Executive also acknowledges that the Global Incentive Clawback
contained in Section 9 will survive the termination of his employment.

 

4.                                      Non-Disparagement.  Neither Executive
nor the Company will disparage the other or any of their respective Released
Persons or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of the other or their
respective Released Persons.

 

5.                                      Cooperation.  Executive further agrees
that, subject to reimbursement of his reasonable expenses, he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in anyway involved during his employment with the Company.  Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.                                      Rescission Right.  Executive expressly
acknowledges and recites that (a) he has read and understands the terms of this
Release in its entirety, (b) he has entered into this Release knowingly and
voluntarily, without any duress or coercion; (c) he has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Release to consider its terms before signing it; (e) should
he nevertheless elect to execute this Agreement sooner than 21 days after he has
received it, he specifically and voluntarily waives the right to claim or allege
that he has not been allowed by the Company or by any circumstances beyond his
control to

 

21

--------------------------------------------------------------------------------


 

consider this Agreement for a full 21 days; and (f) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void.  Executive may
revoke this Release during those seven (7) days by providing written notice of
revocation to the Company at the address specified in Section 8.7 of the
Agreement.

 

7.                                      Challenge.  If Executive violates or
challenges the enforceability of any provisions of the Restrictive Covenants or
this Release, no further payments, rights or benefits under Section 6 of the
Agreement will be due to Executive (except where such provision would be
prohibited by applicable law, rule or regulation).

 

8.                                      Miscellaneous.

 

8.1.                            No Admission of Liability.  This Release is not
to be construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to Executive
or by Executive to the Company.  Each of the Company and Executive specifically
denies any such violations.

 

8.2.                            No Reinstatement.  Executive agrees that he will
not without the consent of the Company apply for reinstatement with the Company
or seek in any way to be reinstated, re-employed or hired by the Company in the
future,

 

8.3.                            Successors and Assigns.  This Release shall
inure to the benefit of and be binding upon the Company and Executive and their
respective successors, permitted assigns, executors, administrators and heirs. 
Executive shall not may make any assignment of this Release or any interest
herein, by operation of law or otherwise.  The Company may assign this Release
to any successor to all or substantially all of its assets and business by means
of liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

8.4.                            Severability.  Whenever possible, each provision
of this Release will be interpreted in such manner as to be effective and valid
under applicable law.  However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

 

8.5.                            Entire Agreement: Amendments.  Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof.  This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.

 

8.6.                            Governing Law.  This Release shall be governed
by, and enforced in accordance with, the laws of the State of Utah, without
regard to the application of the principles of conflicts of laws.

 

22

--------------------------------------------------------------------------------


 

8.7.                            Counterparts and Facsimiles.  This Release may
be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 /s/ Stephen M. Bunker

 

 

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Gregory L. Probert

 

Gregory L. Probert

 

23

--------------------------------------------------------------------------------

 